DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 6-9, in the reply filed on September 8, 2022 is acknowledged. Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, and 9 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mixing the first raw material composition, does not reasonably provide enablement for other steps or actions that may be conducted in the “preparing” step. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Particularly, the terms “preparing” and “further prepared” fail to adequately recite what steps or actions are taken in the claimed method. While claim 7 recites that “the material is prepared by mixing,” other processes, such as drying, washing, separating, and others, could be reasonably considered to fall within the meaning of the term “preparing.” One having ordinary skill in the art would be forced to conduct undue experimentation in order to determine what steps must be conducted so that the phosphorous material and carbon material are “prepared” within the scope of the claims due to the breadth of the claims and the lack of direction provided by the inventor. See M.P.E.P. § 2164.01(a). Applicant is advised to amend the claims to explicitly recite what steps are taken to “prepare” the phosphorous and carbon materials in order to overcome this rejection.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, and 9 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
As discussed in the rejection of claims 6, 8, and 9 under 35 U.S.C. § 112(a), above, it is unclear what Applicant means by the terms “preparing” and “further prepared.” A variety of different steps or processes may be reasonably considered to fall within the meaning of “preparing.” The claims are indefinite because it is unclear which of these steps or processes Applicant intends to include in the claimed method. Applicant is advised to explicitly recite what steps are taken to “prepare” the phosphorous and carbon materials in order to overcome this rejection. For the purposes of examination, any action to make the claimed materials ready to be made into an anode material will be considered to read on the term “preparing.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 6 is rejected under 35 U.S.C. § 102(a)(1) & (a)(2) as being anticipated by Wang et al. (US 2010/0239905 A1), hereinafter “Wang.”
Regarding claim 6, Wang teaches a method of producing a lithium ion secondary battery anode material comprising preparing a phosphorus material and a carbon material, in this case active carbon and red phosphorous are mixed (¶ [0044]), and amorphizing the mixture, in this case the mixture is subsequently ball milled (¶ [0044]) which would result in the materials becoming amorphized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Wang.
Regarding claim 7, Wang teaches the mixing the first raw material composition of the phosphorous material and the carbon material (¶ [0044]) followed by mechanical milling, in this case ball milling (¶ [0044]). Wang is silent as to the grinding energy. However, Wang teaches performing the ball milling step until the conductive graphite and red phosphorous a uniformly mixed (¶ [0052]). One having ordinary skill in the art would have understood that a grinding energy of at least 3.07 x 1011 kJ∙sec/g would yield the desired uniform mixture disclosed by Wang. Therefore, it would have been obvious to have provided a grinding energy of 3.07 x 1011 kJ∙sec/g during the ball milling step in order to facilitate uniform mixing of the components.
Claims 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang as applied to claim 6, above, and further in view of Zhamu et al. (US 2018/0351198 A1), hereinafter “Zhamu.”
Regarding claim 8, Wang does not include further including one of a lithium material, a sulfur material, and a lithium-sulfur material and amorphizing it along with the phosphorous material and the carbon material. However, Zhamu teaches preparing a lithium battery electrode by ball-milling sulfur, lithium polysulfide, and other materials (¶ [0131]) where the counter-electrode is lithium metal (¶ [0070]). One having ordinary skill in the art would have realized that including a sulfur material, such as sulfur, or a lithium-sulfur material, such as lithium polysulfide, would facilitate providing an operable anode for a lithium cell that also comprises lithium metal as the cathode, or counter-electrode. Therefore, it would have been obvious to have included sulfur or lithium polysulfide along with the phosphorus and carbon materials in order to facilitate providing an operable anode.
Regarding claim 9, Wang does not include further including one of a lithium material, a sulfur material, and a lithium-sulfur material and amorphizing it along with the phosphorous material and the carbon material. However, Zhamu teaches preparing a lithium battery electrode by ball-milling sulfur, lithium polysulfide, and other materials (¶ [0131]) where the counter-electrode is lithium metal (¶ [0070]). One having ordinary skill in the art would have realized that including a sulfur material, such as sulfur, or a lithium-sulfur material, such as lithium polysulfide, would facilitate providing an operable anode for a lithium cell that also comprises lithium metal as the cathode, or counter-electrode. Therefore, it would have been obvious to have included sulfur or lithium polysulfide along with the phosphorus and carbon materials in order to facilitate providing an operable anode.	Both Wang and Zhamu are silent as to the grinding energy. However, Wang teaches performing the ball milling step until the conductive graphite and red phosphorous a uniformly mixed (¶ [0052]). Additionally, Zhamu teaches ball milling to form electrode materials as discussed in the rejection of claim 8, above. One having ordinary skill in the art would have understood that a grinding energy of at least 3.07 x 1011 kJ∙sec/g would yield the desired uniform mixture disclosed by Wang. Therefore, it would have been obvious to have provided a grinding energy of 3.07 x 1011 kJ∙sec/g during the ball milling step in order to facilitate uniform mixing of the components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729